Citation Nr: 1602401	
Decision Date: 01/21/16    Archive Date: 01/28/16

DOCKET NO.  13-06 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

C. Howell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1971 to July 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  In preparing to decide the issue on appeal, the Board has reviewed the contents of the Veteran's electronic Virtual VA and Veterans Benefit Management System (VBMS) claims files.  Some private medical records are located in Virtual VA.  All records are now in these electronic systems.

The Veteran testified at an August 2014 Travel Board hearing before the undersigned.  A transcript of those proceedings is associated with the Veteran's Virtual VA record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to service connection for a low back disorder.  He currently has diagnoses of advanced degenerative disc disease and displaced vertebrae.  See July 2012 VA Examination.

At the August 2014 Travel Board hearing, the Veteran testified that he currently sees a private chiropractor for back treatments, and saw private chiropractors for back treatments following active duty service.  He also testified that he saw a doctor following a 1998 back injury that occurred while he was at work.  He reported having magnetic resonance imaging (MRI) after his 1998 injury.  See May 2009 VA Examination.  The claims file does not currently contain any records of chiropractic treatment, or the treatment records or MRI from the 1998 back injury.  A remand is needed to obtain these and any other outstanding, relevant treatment records.

Further, the April 1971 entrance examination indicates the Veteran's spine was normal and did not indicate any low back problems.  Therefore, he is entitled to the presumption of soundness.  38. U.S.C.A. § 1111 (West 2014).  To rebut the presumption of soundness, VA must show by clear and unmistakable evidence both that the disability existed prior to service and that it was not aggravated by service.  Wagner v. Principi, 370 F.3d 1089, 1096 (2004).  The clear and unmistakable standard requires that the results be undebatable.  Cotant v. Principi, 17 Vet. App. 116, 131 (2003).  

In the Veteran's July 2012 VA examination, the examiner opined that the Veteran's back condition clearly and unmistakably pre-existed his military service, and it was "clearly, less likely as not that the [V]eteran's back condition permanently exacerbated by service."  The examiner again stated that it "is less likely than not that the [V]eterans back condition was permanently exacerbated by service."  Because of the presumption of soundness, the correct standard regarding whether the Veteran's low back disorder was exacerbated by service is "clear and unmistakable," and not "as likely as not."

When VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The July 2012 VA examination report is inadequate to the extent that it fails to apply the correct legal standard regarding whether the Veteran's low back disorder was aggravated by service.  Therefore, a remand is also needed to obtain an appropriate VA medical opinion 

The Board notes that the Veteran's service treatment records and his testimony indicate he had intermittent back pain from a football injury prior to entering active duty.  See September 1971 Service Treatment Records; August 2014 Travel Board Hearing Testimony.  

Accordingly, the case is REMANDED for the following action:

1. With the assistance of the Veteran as necessary, obtain any outstanding, relevant treatment records, to include any chiropractic treatment records, and any treatment records, including any MRI, resulting from his 1998 workplace back injury.  All attempts to obtain records should be documented in the claims folder.

2.  After any additional records are obtained and associated with the claims file, forward the claims file to an appropriate examiner to determine the nature and etiology of the Veteran's low back disorder.  The examiner must be provided access to the Veteran's claims files, included in his VBMS and Virtual VA files.  The examiner should indicate in the opinion that all pertinent records were reviewed.

Following a review of the Veteran's claims file, the examiner must opine as to whether there is clear and unmistakable (obvious and manifest) evidence that the low back disorder preexisted service.  If there is, the examiner must then opine as to whether there is clear and unmistakable (obvious and manifest) evidence that the low back disorder did not increase in severity beyond the natural progression during service.  

If the examiner concludes that there is not clear and unmistakable evidence that the low back disorder preexisted service, the examiner must opine as to whether it is at least as likely as not (50 percent probability or greater) that the disorder manifested in service or is otherwise etiologically related to service.

A complete rationale must be provided for these opinions.  The Board notes that the Veteran sustained a post-service back injury in 1998.  The examiner should also address what role, if any, the 1998 back injury played in the current nature and etiology of the Veteran's low back disability.

3.  After completing the actions detailed above, readjudicate the claim.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




